Citation Nr: 1516575	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson Mississippi


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent since August 1, 2009, in excess of 30 percent prior to August 1, 2009. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to August 1, 2009.


REPRESENTATION

Appellant (the Veteran) is represented by: Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from December 1966 to July 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the RO in Jackson, Mississippi.

In August 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript is associated with the claims file.

The issue of TDIU entitlement prior to August 1, 2009, while not adjudicated by the RO, is a component of the appealed rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not been manifested by total occupational and social impairment; the Veteran's psychiatric symptomatology is contemplated by the rating schedule.

2.  Prior to August 1, 2009, the schedular criteria for TDIU are met and the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to August 1, 2009, the criteria for a disability rating of 70 percent for the service-connected psychiatric disability are met; the criteria for any rating in excess of 70 percent are not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Since August 1, 2009, the criteria for a disability rating in excess of 70 percent for the service-connected psychiatric disability are not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  Prior to August 1, 2009, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability for his service-connected psychiatric disability, which is currently rated at 30 percent prior to August 1, 2009, and 70 percent since August 1, 2009.  

The Board notes initially that there is a discrepancy in the RO's findings regarding the effective date for the 70 percent rating.  In the October 2009 rating decision, the RO has listed two distinct effective dates.  In the text of the decision, the RO has purported to establish an effective date of August 12, 2009, corresponding to the date of a VA examination.  However, in the rating codesheet of the same October 2009 decision, and in all subsequent rating codesheets, the RO has listed the effective date as August 1, 2009.  Since August 1, 2009 is more favorable to the Veteran, the Board accepts it as the current effective date.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a psychiatric disorder was granted in the October 2009 rating decision here on appeal.  A 30 percent initial rating was assigned pursuant to Diagnostic Code 9411, effective October 2, 1998.  A 70 percent initial rating was assigned effective August 1, 2009. 

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 30 percent rating is for assignment if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is for assignment if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is for assignment if there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

As noted above, the RO assigned the current 30 percent and 70 percent initial ratings in the same October 2009 decision in which service connection was granted.  The RO based the effective date for the 70 percent rating on the date of an August 2009 VA examination, having found that it was not factually ascertainable prior to the date of that examination that the criteria for a 70 percent rating were met.  This finding contrasts with the testimony of the Veteran that his symptomatology has been present at about the same level since his retirement from employment in 1998.  As described in the August 2009 examination report, the Veteran experienced a significant increase in symptomatology about 13 years prior to the examination.  The Veteran noted that his problems had worsened over the years since the 1970s, and he described worsening in the 1990s such that he became "overly violent" with others.  The Veteran also described past suicide attempts and suicidal ideation going back many years, as well as assaultive episodes going back many years.  

The Veteran reported to a December 2012 VA examiner that he retired in 1997, in part, because his psychiatric symptoms were interfering with his employment as a state conservation officer.  He reported that he would get extremely angry at people who were violating the law, and felt that if he got out of his truck to confront them, he might end up shooting them.

The Veteran's testimony at the Board hearing is consistent with these accounts, as he testified that his symptoms have not changed since he filed his claim for service connection in 1998.  

A review of a May 1999 hearing before an RO hearing officer shows that the symptomatology reported at that time was similar in type and degree to that reported recently.  In addition to extreme social isolation, the Veteran also described ongoing suicidal ideation.  

The medical evidence prior to 2005 is limited as it does not appear that the Veteran received counseling for his symptoms prior to 2005.  A VA examination was conducted in June 1999 and, while that report reflects past episodes of suicidal ideation, physical assaults, and assaults at gunpoint attributed to the Veteran, the VA examiner assigned a GAF score of 72 (meaning if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

Contrasted with the June 1999 report is a November 1998 report from Jan T. Goff, M.D., which assigned a GAF score of 50 (serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Significantly, the GAF score of 50 assigned in November 1998 is in the same scale as the scores of 45 assigned most recently by the August 2009 and May 2010 VA examiners.  This report tends to support the Veteran's assertion as to a consistent level of symptomatology throughout the period on appeal. 

Also tending to support the Veteran's assertion is a January 28, 1999 assessment by Mona Carlyle, Ph.D., who specifically assessed the Veteran's PTSD as "severe."  The Veteran reported at that time that he had no tolerance or patience for anything anymore.  He reported impaired thinking, impaired concentration, obsessive thoughts, intolerance of noise, and inability to engage in a social life.  The Veteran's thought content was found to be positive for anxiety, depression, obsession, compulsion, phobias, suicidal ideation, flashbacks, paranoia, and amnestic episodes.  The Veteran reported that he was keeping approximately 25 loaded guns in the house.  He reported delusions that he was being watched and auditory hallucinations in which he could hear people calling him.  

Consistent with the assessment of Dr. Carlyle, VA mental health reports in March 19, 2005, September 10, 2005, and November 19, 2008 also assess "severe" PTSD.

A rather extensive neuropsychiatric consultation was conducted by a VA clinical neuropsychologist in November 2009.  While there was no neurocognitive dysfunction found by that examiner, a GAF score of 45 was assigned.  

Thus, with the exception of the GAF score of 72 assigned by the June 1999 VA examiner, the evidence appears to support a much higher level of symptomatology even prior to the August 2009 VA examination, and appears to demonstrate deficiencies in most areas of the Veteran's life due to PTSD, including work, family relations, judgment, thinking, and mood.  The Board assigns lesser weight to the GAF score assigned in June 1999 than to the actual findings contained in that report, which show the presence of suicidal ideation and assaultive behavior.  Based on the Veteran's descriptions, and the descriptions of mental health professionals, the Board finds that symptomatology meeting the criteria for a 70 percent rating did not begin on the day of the August 2009 VA examination, but has been present throughout the period of the current claim and appeal.  This evidence demonstrates a consistent level of symptomatology throughout the period of the claim rather than a recent worsening.  The Board concludes that a 70 percent rating is warranted for the entire period on appeal.  Therefore, in order to warrant a higher rating, the evidence must more nearly approximate total occupational and social impairment than it does occupational and social impairment with deficiencies in most areas.  

As noted previously, the Veteran was examined by a VA psychologist on August 12, 2009 for the purpose of determining the nature and etiology of the Veteran's psychiatric disorder.  The examiner performed an extensive review and summary of the pertinent medical evidence and provided current Axis I diagnoses of PTSD and major depressive disorder.  The examiner assigned a GAF score of 45.  Notably, the examiner made a specific finding that there was not total occupational and social impairment in the Veteran's case.  The Veteran described having difficulty going out in public, which negatively affects his marital relationship.  He reported having no social contact for the past 13 years, and that he was no longer able to engage in recreation or leisure pursuits.  Depression over the prior year was assessed as moderate to severe.  The Veteran described a history of suicidal ideation and past suicide attempts.  He described a history of responding with violence when disrespected.  The Veteran was described as being easily distracted, with rambling thought processes, and with a short attention span.  

Despite problems with recent memory, which was described as moderately impaired, and with immediate memory, which was described as severely impaired, the Veteran had normal remote memory.  The Veteran's speech was spontaneous and clear.  He was oriented to person, time, and place.  He did not report any panic attacks.  The examiner found that he did not demonstrate inappropriate behavior, and that he demonstrated no obsessive or ritualistic behavior.  The Veteran described no homicidal thoughts; his impulse control was found to be fair; he was found to be able to maintain minimal personal hygiene; and, he had no problems with activities of daily life.  

The Veteran was again examined in May 2010.  At that time, he was oriented in three spheres; his speech was of normal rate and rhythm; there was no suicidal or homicidal ideation; there were no hallucinations, delusions, or other evidence of a psychosis; recent and remote memory were intact; insight and judgment were fair; a GAF score of 45 was assigned; and the Veteran was found to have a moderate degree of impairment in employability.  

The most recent VA examination was conducted in December 2012, at which time a GAF score of 50 was assigned.  The Veteran was again found not to meet the criteria of total occupational and social impairment.  The Veteran's family and social relationships were apparently functional, despite impairment.  The Veteran's relationship with his wife was described as "stable and supportive."  His relationship with his son was described as "stable and loving."  This is probative evidence that, while there is significant social impairment, the Veteran is not totally impaired in social functioning due to PTSD.  The December 2012 VA examiner also found that the Veteran was not "completely unemployable due to his PTSD alone."  This is probative evidence that, while there is significant occupational impairment, the Veteran is not totally impaired in occupational functioning due to PTSD.

After a review of all of the evidence, the Board finds that the evidence does not more nearly approximate total occupational and social impairment than it does occupational and social impairment with deficiencies in most areas.  While psychiatric symptomatology has caused significant and often severe impairment in both occupational and social functioning, which has affected most areas of the Veteran's life, at no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The Veteran has always retained the ability to function to some extent in occupational and social realms.  The gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.  

The Board acknowledges the Veteran's assertions that he has issues with irritability and anger, memory, concentration, social isolation, anxiety, depressed mood, exaggerated startle response, hypervigilance, and sleep impairment.  This report is competent evidence and is entirely consistent with the clinical reports.  However, these assertions are not probative of total occupational and social impairment.  As total occupational and social impairment is not more nearly approximated than occupational and social impairment with deficiencies in most areas, the Board concludes that a 100 percent rating for the service-connected psychiatric disability is not warranted at any time.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected psychiatric disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned ratings.  The symptomatology associated with his service-connected psychiatric disability includes irritability and assaultive behavior, impairment of recent memory and concentration, social isolation, anxiety, and a depressed mood.  These impairments are contemplated by the rating schedule.  

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). 

TDIU Entitlement

As noted in the Introduction, the rating claim includes the component of TDIU entitlement.  Here, TDIU has already been assigned from August 1, 2009 to present.  Therefore, the Board must consider whether TDIU prior to August 1, 2009 is warranted.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Board's action in assigning a 70 percent rating prior to August 1, 2009 brings the combined schedular rating for that period to 80 percent (see 38 C.F.R. § 4.25), in consideration of the 30 percent assigned for ischemic heart disease effective October 2, 1998.  Thus, the schedular criteria for TDIU are met and entitlement to TDIU turns on the determination as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities during that period.  

The evidence establishes that the Veteran has not worked since 1997 due primarily to the effects of his PTSD and ischemic heart disease.  He last worked as a wildlife conservation officer for the State of Mississippi.  As reported by the Veteran, his PTSD symptoms were a contributing factor in his decision to stop working as he would get extremely angry at people who were violating the law to the point where he often felt like he might end up shooting them (see December 2012 VA examination report).  

As discussed above, the Veteran was described as having "severe" symptoms of PTSD in January 1999, and his symptomatology included delusions and auditory hallucinations.  Moreover, the Veteran's GAF score in November 1998 was in the range indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board has found that the evidence tends to support the Veteran's assertion as to a consistent level of PTSD symptomatology throughout the period on appeal.  

The Veteran's work history also reveals that he took a leave of absence in 1997 due to cardiac problems and retired subsequently due to inability to sustain the physical demand of his job as a conservation officer.  

The Board finds that, in consideration of the severe effects of PTSD combined with the effects of the Veteran's ischemic heart disease resulting in decreased work capacity, and with resolution of all reasonable doubt in favor of the claim, the criteria for TDIU are met for the period prior to August 1, 2009.  

Duties to Notify and Assist

The Board notes that this appeal arises from a claim filed in October 1998, prior to the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran was subsequently provided notice regarding his claim for service connection in a September 2005 letter.  Because the appeal arises from a disagreement with the initial evaluation following the grant of service connection, no further notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans' Claims (Veterans Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).  

To the extent of any notice deficiency in this case, the Veteran has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, private treatment reports identified by the Veteran, and records from the Social Security Administration (SSA).  The RO has also obtained thorough medical examinations regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  


ORDER

Prior to August 1, 2009, an increased disability rating of 70 percent for the service-connected psychiatric disability, but not higher, is granted.  

Since August 1, 2009, a disability rating in excess of 70 percent for the service-connected psychiatric disability is denied.  

Prior to August 1, 2009, TDIU is granted.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


